Exhibit 10.1

Opening Transaction

 

To:   

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From:   

Citigroup Global Markets Inc.

Corporate Equity Derivatives

390 Greenwich Street, 3rd Floor

New York, NY 10013

Re:    Accelerated Stock Buyback (Uncapped) Ref. No:    As provided in the
Supplemental Confirmation Date:    March 1, 2016

 

 

This master confirmation (this “Master Confirmation”), dated as of March 1, 2016
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Citigroup Global
Markets Inc., (“Citi”) and Visteon Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Citi as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Citi and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to each of
Counterparty and Citi, with a “Threshold Amount” of USD 50 million for
Counterparty and a “Threshold Amount” equal to 3% of shareholders’ equity of
Citigroup, Inc. as of the date hereof for Citi; provided that (A) the words “,
or becoming capable at such time of being declared,” shall be deleted from
Section 5(a)(vi) and (B) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Citi and Counterparty or any
confirmation or other agreement between Citi and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between Citi and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Citi and Counterparty
are parties, the Transactions shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Buyer:    Counterparty Seller:    Citi Shares:    Common stock,
par value $0.01 per share, of Counterparty (Ticker: VC) Exchange:    New York
Stock Exchange Related Exchange(s):    All Exchanges.
Prepayment\Variable Obligation:    Applicable Prepayment Amount:    For each
Transaction, as set forth in the related Supplemental Confirmation. Prepayment
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Valuation:    VWAP Price:    For any Exchange Business Day, as
determined by the Calculation Agent based on the New York 10b-18 Volume Weighted
Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Exchange Business Day (without
regard to pre-open or after hours trading outside of such regular trading
session for such Exchange Business Day), as published by Bloomberg at 4:15 p.m.
New York time (or 15 minutes following the end of any extension of the regular
trading session) on such Exchange Business Day, on Bloomberg page “VC.N <Equity>
AQR_SEC” (or any successor thereto), or if such price is not so reported on such
Exchange Business Day for any reason or is, in the Calculation Agent’s
reasonable discretion, erroneous, such VWAP Price shall be as reasonably
determined by the Calculation Agent. For purposes of calculating the VWAP Price,
the Calculation Agent will include only those trades that are reported during
the period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

 

2



--------------------------------------------------------------------------------

Forward Price:    The average of the VWAP Prices for the Exchange Business Days
in the Calculation Period, subject to “Valuation Disruption” below.

Forward Price Adjustment

    Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Calculation Period:    The period from and including the Calculation Period
Start Date to and including the Termination Date. Calculation Period Start Date:
   For each Transaction, as set forth in the related Supplemental Confirmation.
Termination Date:    The Scheduled Termination Date; provided that Citi shall
have the right to designate any Exchange Business Day on or after the First
Acceleration Date to be the Termination Date (the “Accelerated Termination
Date”) by delivering notice to Counterparty of any such designation prior to
11:59 p.m. New York City time by the third Exchange Business Day immediately
following the designated Accelerated Termination Date. Scheduled Termination
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation, subject to postponement as provided in “Valuation Disruption”
below. First Acceleration Date:    For each Transaction, as set forth in the
related Supplemental Confirmation. Valuation Disruption:    The definition of
“Market Disruption Event” in Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “at any time during the one-hour period that ends
at the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” and inserting the words “at any
time on any Scheduled Trading Day during the Calculation Period or Settlement
Valuation Period” after the word “material,” in the third line thereof.   

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns

 

3



--------------------------------------------------------------------------------

  

and price of the Shares. Any Exchange Business Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be an Exchange Business Day; if a closure of the Exchange
prior to its normal close of trading on any Exchange Business Day is scheduled
following the date hereof, then such Exchange Business Day shall be deemed to be
a Disrupted Day in full.

 

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

Settlement Terms:    Settlement Procedures:    If the Number of Shares to be
Delivered is positive, Physical Settlement shall be applicable; provided that
Citi does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws as a result of the fact that Counterparty
is the Issuer of the Shares with respect to any Shares delivered by Citi to
Counterparty under any Transaction. If the Number of Shares to be Delivered is
negative, then the Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be

    Delivered:

   A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares. Divisor Amount:    The
greater of (i) the Forward Price minus the Forward Price Adjustment Amount and
(ii) $1.00. Excess Dividend Amount:    For the avoidance of doubt, all
references to the Excess Dividend Amount shall be deleted from Section
9.2(a)(iii) of the Equity Definitions. Settlement Date:    If the Number of
Shares to be Delivered is positive, the date that is one Settlement Cycle
immediately following the earlier of (i) the Scheduled Termination Date and (ii)
the date on which Citi designates the Accelerated Termination Date. Settlement
Currency:    USD Initial Share Delivery:    Citi shall deliver a number of
Shares equal to the Initial Shares to Counterparty on the Initial Share Delivery
Date in accordance with Section 9.4 of the Equity Definitions, with the Initial
Share Delivery Date deemed to be a “Settlement Date” for purposes of such
Section 9.4. Initial Share Delivery Date:    For each Transaction, as set forth
in the related Supplemental Confirmation. Initial Shares:    For each
Transaction, as set forth in the related Supplemental Confirmation. Share
Adjustments:    Potential Adjustment Event:    Notwithstanding anything to the
contrary in Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend
shall not constitute a Potential Adjustment Event.

 

4



--------------------------------------------------------------------------------

   It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
appropriate to account for the economic effect on the Transaction of such
postponement. Extraordinary Dividend:    Any dividend or distribution on the
Shares (other than any dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions). Method of
Adjustment:    Calculation Agent Adjustment Extraordinary Events:   
Consequences of Merger Events:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment Tender Offer:    Applicable; provided that (i) Section
12.1(d) of the Equity Definitions shall be amended by replacing “10%” in the
third line thereof with “15%”, (ii) Section 12.1(l) of the Equity Definitions
shall be amended (x) by deleting the parenthetical in the fifth line thereof,
(y) by replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (iii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.” Consequences of Tender Offers:   

(a) Share-for-Share:

   Cancellation and Payment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

Nationalization, Insolvency or

    Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------

Additional Disruption Events:   

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable

(e) Increased Cost of

 

Hedging:

   Applicable

(f) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points per annum

Hedging Party:

   Citi

(g) Increased Cost of Stock

 

Borrow:

   Applicable Initial Stock Loan Rate:    25 basis points per annum Hedging
Party:    Citi Determining Party:    Citi Additional Termination Event(s):   
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions. In the event of termination due to the declaration by the Issuer
of any Extraordinary Dividend, the amount payable will not include any
dividends, including the dividend that triggered termination.

 

6



--------------------------------------------------------------------------------

Relevant Dividend Period:    The period from and including the Calculation
Period Start Date to and including the Relevant Dividend Period End Date.

Relevant Dividend Period End

    Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and

    Acknowledgements Regarding

    Hedging Activities/Additional

    Acknowledgements:

   Applicable Transfer:    Notwithstanding anything to the contrary in the
Agreement, Citi may assign, transfer and set over all rights, title and
interest, powers, privileges and remedies of Citi under any Transaction, in
whole or in part, to a wholly-owned affiliate of Citi that regularly deals in
OTC derivatives whose obligations are guaranteed by Citigroup, Inc. or to a
wholly-owned affiliate of Citi with equal or greater credit quality, in either
case, without the consent of Counterparty; provided that, Citi may not assign
its rights and obligations hereunder and under the Agreement if such assignment
would, at the time of such assignment, reasonably be expected to result in (i)
Counterparty being required to pay the assignee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement greater than the
amount in respect of which Counterparty would have been required to pay to Citi
in the absence of such assignment or (ii) Counterparty receiving a payment from
which an amount has been withheld or deducted, on account of a Tax under Section
2(d)(i) of the Agreement in excess of that which Issuer would have been required
to so withhold or deduct in the absence of such assignment, unless the assignee
would be required to make additional payments pursuant to Section 2(d)(i)(4) of
the Agreement; provided further that, notwithstanding anything the contrary
above, Citi may assign its obligation to deliver or receive delivery of Shares
hereunder to any of its affiliates without the prior written consent of
Counterparty and upon any such assignment Citi shall indemnify Counterparty from
and against any loss, cost or expense relating to the failure of such affiliate
to perform its delivery obligation. Citi Payment Instructions:   

Bank: Citibank NA New York

BIC: CITIUS33 (or ABA: 021000089)

F/O: Citigroup Global Markets Inc

A/C: 30631049

Ref: NY Swap Operations

Counterparty’s Contact Details

    for Purpose of Giving Notice:

   To be provided by Counterparty

Citi’s Contact Details for

    Purpose of Giving Notice:

  

Citigroup Global Markets Inc.

390 Greenwich Street, 3rd Floor

New York, NY 10013

Attention: Equity Derivatives

Telephone No: (212) 723-5757

Facsimile No: (347) 853-7278

Email Address: dustin.c.sheppard@citi.com;
eq.us.corporates.middle.office@citi.com

2. Calculation Agent. Citi

 

7



--------------------------------------------------------------------------------

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Citi that:

(a) As of the Trade Date of each Transaction, the purchase or writing of such
Transaction and the transactions contemplated hereby will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

(b) As of the Trade Date of each Transaction, it is not entering into such
Transaction (i) on the basis of, and is not aware of, any material non-public
information with respect to the Shares (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self-tender offer or
a third-party tender offer or (iii) to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares).

(c) As of the Trade Date of each Transaction., such Transaction is being entered
into pursuant to a publicly disclosed Share buy-back program and its Board of
Directors has approved the use of transactions under this Master Confirmation to
effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Citi nor any of its affiliates is making
any representations or warranties or taking any position or expressing any view
with respect to the treatment of any Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share , ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.

(e) As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Citi of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in

 

8



--------------------------------------------------------------------------------

Section 6 below; “Regulation M Period” means, for any Transaction, (i) the
Relevant Period (as defined below) and (ii) the Settlement Valuation Period, if
any, for such Transaction. “Relevant Period” means, for any Transaction, the
period commencing on the Calculation Period Start Date for such Transaction and
ending on the earlier of (i) the Scheduled Termination Date and (ii) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by Citi and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

5. Regulatory Disruption. In the event that Citi concludes, in good faith and
based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory organization requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Citi), for it
to refrain from or decrease any market activity on any Scheduled Trading Day or
Days in order to establish, maintain or unwind commercially reasonable Hedge
Positions during the Calculation Period or, if applicable, the Settlement
Valuation Period, Citi may by written notice to Counterparty elect to deem that
a Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to Citi that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence Citi’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Citi’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the

 

9



--------------------------------------------------------------------------------

generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification or
waiver shall be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of Citi, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through Citi; provided that (x) purchases of
Shares that do not constitute “Rule 10b-18 purchases” under subparagraphs
(ii) or (iii) of Rule 10b-18(a)(13), (y) withholding of Shares to cover amounts
payable (including tax liabilities and/or payment of exercise price) in respect
of the exercise of employee stock options or the vesting of restricted stock or
stock units and (z) privately negotiated (off-market) transactions by
Counterparty, not involving any derivative instrument, to purchase Shares from
existing holders of Shares in transactions that do not result in, or relate to,
purchases of Shares in the public market by such existing holders in connection
with such transactions, shall, in each case, not be subject to this Section 7.

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or, to the extent within its control, permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction, except to the extent
required by any law, rule or regulation applicable to Counterparty (a “Public
Announcement”) unless such Public Announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Citi following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Citi with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Citi or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Citi that such information is true and correct.
In addition, Counterparty shall promptly notify Citi of the earlier to occur of
the completion of the relevant Merger Transaction and the completion of the vote
by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted to account for the economic effect of such Public
Announcement on the Transaction or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c) The occurrence of such Public Announcement shall be an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

 

10



--------------------------------------------------------------------------------

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction
(including, without limitation, the Forward Price Adjustment Amount ) as the
Calculation Agent determines appropriate, at such time or at multiple times as
the Calculation Agent determines appropriate, to account for the economic effect
on such Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, stock loan rate and liquidity
relevant to the Shares or to such Transaction). If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking involving, an Acquisition Transaction,
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent is reasonably likely to result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 

11



--------------------------------------------------------------------------------

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, Citi and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) Citi and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) Citi shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of Citi and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and VWAP Price, each in a manner that may be adverse to Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted Citi
an option; Citi may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c) Counterparty:

(i) is an “institutional account” as defined in FINRA Rule 4512(c);

(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Citi or its associated persons, unless it has otherwise
notified Citi in writing; and

(iii) will notify Citi if any of the statements contained in clause (i) or
(ii) of this Section 12(c) ceases to be true.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12. Set-off. Notwithstanding anything to the contrary in Section 6(f) of the
Agreement, Citi agrees not to set off or net amounts due from Counterparty with
respect to any Transaction against amounts due from Citi to Counterparty with
respect to contracts or instruments that are not Equity Contracts. “Equity
Contract” means any transaction or instrument that is classified in equity
pursuit to requirements under U.S. GAAP as of the date of the Transaction and
does not convey to Citi rights, or the ability to assert claims, that are senior
to the rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein, Citi
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

12



--------------------------------------------------------------------------------

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to all holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for Citi to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by Citi, the prices at which Citi purchases Shares or
Alternative Delivery Property in a commercially reasonable manner and within a
commercially reasonable period of time to fulfill its delivery obligations under
this Section 14); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may make such election only if Counterparty represents and
warrants to Citi in writing on the date it notifies Citi of such election that,
as of such date, Counterparty is not aware of any material non-public
information concerning the Shares and is making such election in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws. If such delivery is made by Counterparty, paragraphs 2 through 7 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date and the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement Citi may (but need not) determine losses (or gains) without
reference to actual losses (or gains) incurred but based on expected losses (or
gains) assuming a commercially reasonable (including without limitation with
regard to reasonable legal and regulatory guidelines) risk bid were used to
determine loss (or gain) to avoid awaiting the delay associated with closing out
any hedge or related trading position in a commercially reasonable manner prior
to or sooner following the designation of an Early Termination Date.
Notwithstanding anything to the contrary in Section 6(d)(ii) of the Agreement,
all amounts calculated as being due in respect of an Early Termination Date
under Section 6(e) of the Agreement will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with Section 14, such
Shares or Alternative Delivery Property shall be delivered on a date selected by
GS&Co as promptly as practicable.

16. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Citi or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

17. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash or
other assets (other than Shares or Alternative Delivery Property) in respect of
the settlement of the Transactions contemplated by this Master Confirmation
following payment by Counterparty of the relevant Prepayment Amount, except in
circumstances where the required cash or other assets (other than Shares or
Alternative Delivery Property) settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and Hedging
– Contracts in Entity’s Own Equity , as in effect on the relevant Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
other assets (other than Shares or Alternative Delivery Property) or fails
timely to elect to deliver Shares or Alternative Delivery Property in respect of
the settlement of such Transactions).

 

13



--------------------------------------------------------------------------------

18. Claim in Bankruptcy. Citi acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

19. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

20. Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

21. Tax Articles of Counterparty’s Second Amended and Restated Certificate of
Incorporation. Upon the reasonable request of Citi, Counterparty agrees to use
good faith efforts to secure Board Approval (as defined in Counterparty’s Second
Amended and Restated Certificate of Incorporation, the “Certificate”) to the
extent any hedging activities by Citi in connection with any Transaction would
result, or could reasonably result, in Citi becoming a Five-Percent Shareholder
during any Restricted Period (each as defined in the Certificate).

22. Offices.

(a) The Office of Citi for each Transaction is: 390 Greenwich Street, 3rd Floor,
New York, NY 10013.

(b) The Office of Counterparty for each Transaction is: One Village Center
Drive, Van Buren Township, Michigan 48111.

23. Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITI HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS MASTER CONFIRMATION OR THE ACTIONS OF COUNTERPARTY OR CITI OR
ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

24. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals

 

14



--------------------------------------------------------------------------------

or the U.S. Supreme Court; or (D) any suit, action or proceeding has been
commenced in another jurisdiction by or against the other party or against its
property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Agreement, the Master Confirmation or any
Supplemental Confirmation, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.”

25. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

26. Financial Expertise and Total Assets. Counterparty (i) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities;
(ii) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (iii) has total assets of at least USD 50,000,000
as of the date hereof.

27. Assumption of Risk. COUNTERPARTY UNDERSTANDS THAT THE TRANSACTIONS
CONTEMPLATED BY THIS MASTER CONFIRMATION ARE SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

15



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Citi) correctly sets forth the terms of the agreement between
Citi and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Citi.

 

Yours faithfully, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Herman Hirsch

Name:   Herman Hirsch   Authorized Representative

 

Agreed and Accepted By: VISTEON CORPORATION By:  

_/s/ Robert R. Krakowiak

Name: Robert R. Krakowiak Title: Vice President and Treasurer

 

16



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

   From:    Citigroup Global Markets Inc.    Subject:    Accelerated Stock
Buyback    Ref. No:    [Insert Reference No.]    Date:    March 1, 2016   

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citigroup Global Markets Inc.
(“Citi”) and Visteon Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Citi and Counterparty as of the relevant Trade Date for
the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 1, 2016 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [•], 2016 Forward Price Adjustment Amount:    USD [•] Calculation
Period Start Date:    [•] Scheduled Termination Date:    [•] First Acceleration
Date:    [•] Prepayment Amount:    USD [•] Prepayment Date:    [•] Initial
Shares:    [•] Shares; provided that if, in connection with the Transaction,
Citi is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that Citi is able to so borrow or otherwise acquire,
and thereafter Citi shall use good faith and commercially reasonable efforts to
borrow or otherwise acquire a number of Shares, at a stock borrow cost no
greater than the Initial Stock Loan Rate, equal to the shortfall in the Initial
Share Delivery, and to deliver such additional Shares as soon as reasonably
practicable (it being understood, for the avoidance of doubt, that in using such
commercially reasonable efforts Citi shall act in good faith and in accordance
with its then current policies, practices and procedures (including without

 

A-1



--------------------------------------------------------------------------------

   limitation any policies, practices or procedures relating to counterparty
risk, market risk, reputational risk, credit, documentation, legal, regulatory
capital, compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures). Initial Share Delivery Date:    The Prepayment Date. Termination
Price:    USD [•] per Share Additional Relevant Days:    The [•] Exchange
Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to Citi that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. Counterparty represents and warrants to Citi that the entry into the
Agreement shall be deemed to be written notice on behalf of Citi for the purpose
of Article FIFTH of the Certificate of (i) the Transaction and (ii) any “5%
Transaction” (as defined in the Certificate) effected by Citi in connection the
Transaction.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Citi) correctly sets forth the terms of the agreement between
Citi and Counterparty with respect to the Transaction to which this Supplemental
Confirmation relates, by manually signing this Supplemental Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Citi.

 

Yours sincerely, CITIGROUP GLOBAL MARKETS INC. By:  

 

Name: Authorized Representative

 

Agreed and Accepted By: VISTEON CORPORATION By:  

 

  Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Citi in writing on the date it
notifies Citi of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of (i)
the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement Amount:    The Number of Shares to be Delivered
multiplied by the Settlement Price. Settlement Price:    The average of the VWAP
Prices for the Exchange Business Days in the Settlement Valuation Period,
subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
Citi in its good faith commercially reasonable discretion by reference to (x)
the then-prevailing volume limitations of Rule 10b-18 in respect of the Shares
and (y) the number of commercially reasonable Scheduled Trading Days necessary
or advisable to unwind a commercially reasonable hedge position, beginning on
the Scheduled Trading Day immediately following the earlier of (i) the Scheduled
Termination Date or (ii) the date on which Citi designates the Accelerated
Termination Date. Cash Settlement:    If Cash Settlement is applicable, then
Buyer shall pay to Seller the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date. Cash Settlement Payment Date:    The
date one Settlement Cycle following the last day of the Settlement Valuation
Period. Net Share Settlement Procedures:    If Net Share Settlement is
applicable, Net Share Settlement shall be made in accordance with paragraphs 2
through 7 below.



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value determined by the Calculation Agent in a commercially
reasonable manner (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Citi (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Citi, in such quantities as Citi shall reasonably have requested, on or prior to
the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Citi;

(c) as of or prior to the date of delivery, Citi and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to Citi, in
its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Citi in connection with the public resale of
the Registered Settlement Shares by Citi substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to Citi, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Citi
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Citi (or any
affiliate of Citi designated by Citi) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Citi and any potential purchaser of
any such shares from Citi (or any affiliate of Citi designated by Citi)
identified by Citi shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Citi (or any affiliate of Citi designated by
Citi) in connection with the private placement of such shares by Counterparty to
Citi (or any such affiliate) and the private resale of such shares by Citi (or
any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance commercially reasonably



--------------------------------------------------------------------------------

satisfactory to Citi, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Citi
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters, and shall provide for the
payment by Counterparty of all commercially reasonable fees and expenses in
connection with such resale, including all commercially reasonable fees and
expenses of counsel for Citi, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Citi (or any such affiliate) and the private resale of such shares by Citi (or
any such affiliate), Counterparty shall, if so requested by Citi, prepare, in
cooperation with Citi, a private placement memorandum in form and substance
commercially reasonably satisfactory to Citi

5. Citi, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Citi pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Citi in a commercially reasonable
manner, is equal to the absolute value of the Forward Cash Settlement Amount
(such date, the “Final Resale Date”). If the proceeds of any sale(s) made by
Citi, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, commercially
reasonable underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with carrying
charges and expenses incurred in connection with the offer and sale of the
Shares (including, but without limitation to, the covering of any over-allotment
or short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Citi will refund, in USD
or in Shares at the election of the Counterparty, such excess to Counterparty on
the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, Citi shall
return to Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Citi, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Citi additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Citi in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Citi further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares
(“Capped Number”). Counterparty represents and warrants (which shall be deemed
to be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:



--------------------------------------------------------------------------------

A – B

 

Where A = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 10,926,694 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.